







THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.


<<Letter Date>>


CONFIDENTIAL TO: <<First Name>> <<Last Name>>
You have been granted Performance Units (this “Award”) under the Steelcase Inc.
Incentive Compensation Plan (the “Plan”). Each Performance Unit provides for the
issuance of one (1) share of Class A common stock (“Share”) in accordance with
the terms and conditions of this Award Agreement.
This Award Agreement provides additional information regarding your rights under
the Plan and this Award. A copy of the Plan, the U.S. prospectus for the Plan
and the local country tax supplement to the U.S. prospectus for the Plan (to the
extent you are employed outside of the United States) has been provided or
otherwise made available to you. If there is any inconsistency between this
Award Agreement and the Plan, the Plan controls. Capitalized terms used in this
Award Agreement are defined in the Plan or defined hereunder. For purposes of
this Award Agreement, “Employer” shall mean the Company or any Affiliate that
employs you on the applicable date (to the extent that you are not directly
employed by the Company).
Overview of this Award
1.
Type of Award: Performance Units, as permitted under Article 9 of the Plan.

2.
Target Number of Performance Units Granted under this Award (this “Target
Award”): <<Target PSUs>>

3.
Grant Date: <<Award Date>>

4.
Performance Measures: Total Shareholder Return (“TSR”) during the three (3) year
Performance Period, as outlined in Article 12 of the Plan. For purposes of this
Target Award, TSR shall be expressed as a compound annual growth rate.

5.
Performance Period: The Performance Period for this Target Award begins on the
first day of the Company's <<Beginning Fiscal Year>> fiscal year and ends on the
last day of the Company's <<Ending Fiscal Year>> fiscal year.

6.
Number of Performance Units Earned: Except as may be provided in section 7
below, after completion of the Performance Period, the total number of
Performance Units will be earned and vested based entirely on Relative TSR (as
determined in section 6.A) as of the last day of the Performance Period. For
purposes of this Target Award, TSR shall be expressed as a compound annual
growth rate and calculated as follows:

TSR
=
(




Ending Stock Price + Dividends Paid
Beginning Stock Price
)
(1/3)


       - 1



“Beginning Stock Price” shall mean the average closing price as reported on the
New York Stock Exchange (or such other principal exchange as the Company's Class
A Common Stock may be traded from time to time) of one (1) Share for the 90
trading days immediately prior to the first day of the Performance Period.
“Ending Stock Price” shall mean the average closing price as reported on the New
York Stock Exchange (or such other principal exchange as the Company's Class A
Common Stock may be traded from time to time) of one (1) Share for the last 90
trading days of the Performance Period. “Dividends Paid” shall include all
dividends paid as described in section 7 of this Award Agreement.


A.
Determination of Relative TSR.

The Committee shall select a peer group of companies against which the Company's
TSR for the Performance Period will be measured. Each company in the peer group
will be ranked from highest TSR to lowest TSR. The number of Performance Units
earned shall be determined by comparing the Company's





--------------------------------------------------------------------------------





TSR against the TSR of each company in the peer group (“Relative TSR”) in
accordance with the following schedule:
Relative TSR
Earned Performance Units
as a Percentage of Target Award
80th Percentile and above
200%
70th Percentile
167%
60th Percentile
133%
50th Percentile
100%
40th Percentile
75%
30th Percentile
50%
<30th Percentile
0%

For purposes of the foregoing, interpolation shall be used in the event the
Company's percentile rank does not fall directly within one of the Relative TSR
percentiles listed above. Further, in no event shall the number of earned
Performance Units exceed 200% of this Target Award.
B.
Total Performance Units Earned and Settlement

Each earned Performance Unit will be released following the date on which the
Committee certifies the Company's attainment of the Relative TSR performance
measure (“Vesting Date”). Upon the release of your earned Performance Units, the
Company will issue you one (1) Share for each earned Performance Unit as soon as
practicable following the close of the applicable Performance Period, but in no
event more than 60 days following the last day of the Performance Period.
Notwithstanding any provision under this Award Agreement and in accordance with
the terms of the Plan, your maximum aggregate payout (determined as of the last
day of the Performance Period) will be equal to 200% of this Target Award.
Notwithstanding the foregoing, the Company may, in its sole discretion, settle
your earned Performance Units in the form of Shares but require you to sell such
Shares immediately or within a specified period of time following your
termination of employment (in which case you hereby expressly authorize the
Company to issue sales instructions to any brokerage firm and/or third party
administrator engaged by the Company on your behalf).
7.
Voting Rights, Dividend Rights and Dividend Equivalents:

A.
No Voting Rights or Dividend Rights. You are not the owner of record of the
Shares underlying your Performance Units until the Vesting Date. As such, you
will have no voting rights or dividend rights on such Shares until the Vesting
Date.

B.
Cash Dividend-Equivalents. You will receive a cash payment equal to any cash
dividends that the Company declares and pays with respect to the Shares
underlying any earned Performance Units granted under this Award. For purposes
of the foregoing, cash dividend-equivalents will be valued as of the date(s) on
which the dividend(s) were declared during the Performance Period, and the
Company shall pay such cash dividend-equivalents as soon as practicable
following the close of the Performance Period, but in no event more than 60 days
following the last day of the Performance Period.

C.
Stock Dividend-Equivalents. You will receive additional Shares equal to any
stock dividends that the Company declares and pays with respect to the Shares
underlying any earned Performance Units granted under this Award. For purposes
of the foregoing, stock dividend-equivalents will be valued at the Fair Market
Value of the stock dividend measured at the close of the Performance Period and
will be governed by Article 17 of the Plan, and the Company shall pay such stock
dividend-equivalents as soon as practicable following the close of the
Performance Period, but in no event more than 60 days following the last day of
the Performance Period.

8.
Death, Disability or Retirement during the Performance Period:

A.
Death or Disability. If you die or become Disabled while an Employee after six
(6) months from the Grant Date during the Performance Period, this Target Award
will be deemed earned and the corresponding number of Shares vested according to
the following schedule.

•
If death or Disability occurs after six (6) months from the Grant Date through
the last day of the Company's <<Beginning Fiscal Year>> fiscal year, one-third
of this Target Award will immediately be earned and the corresponding Shares
vested.






--------------------------------------------------------------------------------





•
If death or Disability occurs during the Company's <<Second Fiscal Year>> fiscal
year, two-thirds of this Target Award will immediately be earned and the
corresponding Shares vested.

•
If death or Disability occurs during the Company's <<Ending Fiscal Year>> fiscal
year, all of this Target Award will immediately be earned and the corresponding
Shares vested.



The Shares will be paid as soon as administratively practicable, but in no event
later than 60 days following the date this Target Award is earned and
corresponding Shares vest. Any remaining unearned Performance Units will be
forfeited.


For purposes of the foregoing, “Disability” or “become Disabled” means that, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, you are unable to engage in any substantial gainful
activity or are receiving income replacement benefits under an accident and
health plan covering employees of the Company and its Affiliates for a period of
not less than three (3) months.


A.
Retirement Eligible. In the event you become Retirement Eligible during the
Performance Period, you will be treated as continuing in employment for purposes
of earning and vesting in this Performance Unit Award and will be paid in
accordance with section 6 of this Award Agreement. “Retirement Eligible” means
your age plus years of continuous service with the Company and its Affiliates
total 80 or more and “Retirement” means your employment is terminated following
becoming Retirement Eligible.



9.
Forfeiture of Awards:

A.
All unearned Performance Units will be forfeited upon a termination of your
employment during the Performance Period for any reason, except as set forth in
sections 8 and 10 of this Award Agreement.

For the avoidance of doubt, if you separate from employment for any reason,
other than for Cause, and you are Retirement Eligible, then the terms of your
Performance Units will be governed by section 8B.
A.
If you engage in any Competition (as defined in the Plan and determined by the
Administrative Committee in its discretion) you will immediately and permanently
forfeit the right to receive payment from this Award, including any vested
portion of this Award. You must return to the Company any gain resulting from
this Award at any time within the twelve-month period preceding the date you
engaged in Competition with the Company. For purposes of the foregoing, you
expressly and explicitly authorize the Company to issue instructions on your
behalf, to any brokerage firm or third party service provider engaged by the
Company to hold your Shares and other amounts acquired under the Plan to
re-convey, transfer or otherwise return such Shares and/or other amounts to the
Company.

B.
For purposes of the Performance Units, your employment or service relationship
will be considered terminated as of the date you are no longer actively
providing services to the Company, its Affiliates or your Employer (regardless
of the reason for such termination and whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where you are employed or
the terms of the your employment agreement, if any), and unless otherwise
expressly provided in this Award Agreement or determined by the Company, your
right to vest in the Performance Units under the Plan, if any, will terminate as
of such date and will not be extended by any notice period (e.g., your period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any). For
purposes of the foregoing, the Committee shall have the exclusive discretion to
determine when you are no longer actively providing services for purposes of
your Performance Unit grant (including whether you may still be considered to be
providing services while on a leave of absence).

10.
Change in Control: Upon a Change in Control, this Award shall be treated in
accordance with Article 16 of the Plan.

11.
Transferability: Performance Units may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.

12.
Reserved.

13.
Tax Withholding: Regardless of any action the Company or your Employer takes
with respect to any or all income tax (including U.S. federal, state and local
taxes and/or non-U.S. taxes), social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to your participation
in the Plan and legally applicable to you (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and may exceed the amount actually withheld by the
Company or your Employer. You further acknowledge that the Company and your
Employer: (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Performance Units,
including the grant of Performance Units, the vesting of Performance Units, the
subsequent sale of any Shares acquired at vesting and the receipt of any
dividends or dividend equivalents; and (b) do not commit to structure the terms
of the grant or any aspect of the Performance Units to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you are subject to Tax-Related Items in more than one jurisdiction, you
acknowledge that the Company and/or






--------------------------------------------------------------------------------





your Employer (or former employer, as applicable) may be required to account for
Tax-Related Items in more than one jurisdiction.


14.
Prior to the delivery of Shares upon the vesting of your Performance Units, if
your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Company shall withhold a
sufficient number of whole Shares otherwise issuable upon the vesting of the
Performance Units that have an aggregate Fair Market Value sufficient to pay the
Tax-Related Items required to be withheld with respect to the Shares or such
amount that will not cause adverse accounting consequences for the Company and
is permitted under applicable withholding rules promulgated by the Internal
Revenue Service or another governmental entity. The cash equivalent of the
Shares withheld will be used to settle the obligation to withhold the
Tax-Related Items. In the event that withholding in Shares is prohibited or
problematic under applicable law or otherwise may trigger adverse consequences
to the Company or your Employer, your Employer may withhold the Tax-Related
Items required to be withheld with respect to the Shares in cash from your
regular salary and/or wages or any other amounts payable to you.

If you relocate to another jurisdiction during the lifetime of your Performance
Units, you will be responsible for notifying the Company of such relocation and
shall be responsible for compliance with all applicable tax requirements. By
accepting this grant of Performance Units, you expressly consent to the
withholding of Shares and/or withholding from your regular salary and/or wages
or other amounts payable to you as provided for hereunder. All other Tax-Related
Items related to the Performance Units and any Shares delivered in payment
thereof are your sole responsibility.
Depending on the withholding method, the Company and/or your Employer may
withhold or account for Tax-Related Items by considering applicable withholding
rates, including maximum applicable rates, in which case you will receive a
refund of any over-withheld amount in cash and will have no entitlement to the
equivalent amount in Shares. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, you shall be deemed to
have been issued the full number of Shares subject to the vested Performance
Unit, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.
You agree to pay to the Company or your Employer any amount of Tax-Related Items
that the Company or your Employer may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares if you fail to comply with your obligations
in connection with the Tax-Related Items.
15.
Administration: This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee or its
designee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, as it determines in its sole discretion, all of which will be binding
upon you.

16.
Amendment: This Award Agreement may be amended or modified by the Committee as
long as the amendment or modification does not materially adversely affect this
Award. Notwithstanding anything to the contrary contained in the Plan or in this
Award Agreement, to the extent that the Company determines that the Performance
Units are subject to Section 409A of the Code and fail to comply with the
requirements of Section 409A of the Code, the Company reserves the right to
amend, restructure, terminate or replace the Performance Units in order to cause
the Performance Units to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such section.

17.
Section 409A of the Code:

A. The Performance Units are intended to comply with or be exempt from the
requirements of Section 409A of the Code. The Plan and this Award Agreement
shall be administered and interpreted in a manner consistent with this intent.
If the Company determines that this Award Agreement is subject to Section 409A
of the Code and that it does not comply with or is inconsistent with the
applicable requirements, the Company may, in its sole discretion, and without
your consent, amend this Award Agreement to cause it to comply with Section 409A
of the Code or be exempt from Section 409A of the Code.
B. Notwithstanding any provision of this Award Agreement to the contrary, in the
event that any settlement or payment of the Performance Units occurs as a result
of your termination of employment and the Company determines that you are a
“specified employee” (within the meaning of Section 409A of the Code) subject to
Section 409A of the Code at the time of your termination of employment, and
provided further that such payment or settlement does not otherwise qualify for
an applicable exemption from Section 409A of the Code, then no such settlement
or payment shall be paid to you until the date that is the earlier to occur of:
(i) your death, or (ii) six (6) months and one (1) day following your
termination of employment. Any portion of the Performance Units where settlement
is delayed as a result of the foregoing, which is (i) in whole or in part,
settled in cash and (ii) based on the value of a Share, shall be based on the
value of a





--------------------------------------------------------------------------------





Share at the time the Performance Units otherwise would have been settled or
paid without application of the delay described in the foregoing sentence. If
the Performance Units do not otherwise qualify for an applicable exemption from
Section 409A of the Code, the terms “Retirement,” “terminate,” “termination,”
“termination of employment,” and variations thereof as used in this Award
Agreement are intended to mean a “separation from service” as such term is
defined under Section 409A of the Code.
C. Although this Award Agreement and the payments provided hereunder are
intended to be exempt from or to otherwise comply with the requirements of
Section 409A of the Code, the Company does not represent or warrant that this
Award Agreement or the payments provided hereunder will comply with Section 409A
of the Code or any other provisions of federal, state, local, or non-U.S. law.
Neither the Company, its Subsidiaries, your Employer or their respective
directors, officers, employees or advisers shall be liable to you (or any other
individual claiming a benefit through you) for any tax, interest, or penalties
you may owe as a result of compensation paid under this Award Agreement, and the
Company, its Affiliates and your Employer shall have no obligation to indemnify
or otherwise protect you from the obligation to pay any taxes pursuant to
Section 409A of the Code.
18.
No Guarantee of Employment: Nothing in this Award Agreement or the Plan is
intended to constitute or create a contract of employment with the Company, any
of its Affiliates or your Employer. Moreover, neither this Award Agreement nor
the Plan shall confer upon you any right to continuation of employment with the
Company or your Employer, nor shall this Award Agreement or Plan interfere in
any way with the Company's right or your Employer's right to terminate your
employment at any time. Furthermore, neither this Award Agreement nor the Plan
is part of your employment contract with the Company or your Employer, if any.
The Plan and any awards granted thereunder are managed at the discretion of the
Company and/or the Committee. The terms and conditions of future awards, if any,
will be determined by the Company and/or the Committee if and when such new
awards are to be made.

19.
Commercial Relationship: To the extent you are not directly employed by the
Company, you expressly recognize that your participation in the Plan and the
Company's grant of the Performance Units does not create an employment
relationship between you and the Company. You have been granted the Performance
Units as a consequence of the commercial relationship between the Company and
your Employer, and your Employer is your sole employer. Based on the foregoing,
(a) you expressly recognize the Plan and the benefits you may derive from
participation in the Plan do not establish any rights between you and your
Employer, (b) the Plan and the benefits you may derive from participation in the
Plan are not part of the employment conditions and/or benefits provided by your
Employer, and (c) any modifications or amendments of the Plan by the Company, or
a termination of the Plan by the Company, shall not constitute a change or
impairment of the terms and conditions of your employment with your Employer.

20.
Acknowledgment of Nature of Plan and Performance Units: In accepting the
Performance Units and any Shares, you acknowledge that:

A.
The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan and this Award Agreement;

B.
The grant of Performance Units is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of
Performance Units, or benefits in lieu of Performance Units even if Performance
Units have been awarded repeatedly in the past;

C.
All decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

D.
The Performance Units and any Shares acquired under the Plan, and the income and
value of the same, are not intended to replace any pension rights or
compensation;

E.
The terms and conditions of future awards, if any, will be determined by the
Company and will be reviewed and communicated to you if and when new grants are
to be made;

F.
Your participation in the Plan is voluntary;

G.
The value of the Performance Units is an extraordinary item of compensation that
is outside the scope of your employment contract, if any;

H.
The Performance Units and any Shares acquired under the Plan, and the income and
value of the same, are not part of normal or expected compensation or
wages/salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, holiday pay, long-service awards, pension or retirement
benefits or payments or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services to the Company, its Affiliates or your Employer;

I.
The future value of the underlying Shares is unknown, indeterminable, and cannot
be predicted with certainty;

J.
If you receive Shares, the value of such Shares acquired may increase or
decrease in value;

K.
Unless otherwise provided in the Plan or by the Company in its discretion, the
Performance Units and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Performance Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares;






--------------------------------------------------------------------------------





L.
Unless otherwise agreed with the Company in writing, the Performance Units and
any Shares acquired under the Plan, and the income and value of the same, are
not granted as consideration for, or in connection with, the service you may
provide as a director of any Subsidiary;

M.
Neither the Company, its Affiliates or your Employer shall be liable for any
foreign exchange rate fluctuation between your local currency and the U.S.
dollar that may affect the value of the Performance Units or of any amounts due
to you pursuant to the vesting of the Performance Units or the subsequent sale
of any Shares acquired upon vesting; and

N.
In consideration of the grant of the Performance Unit, no claim or entitlement
to compensation or damages shall arise from termination of the Performance Unit
or diminution in value of the Performance Unit or Shares acquired under the
Performance Unit resulting from termination of your service with the Company and
its Affiliates (for any reason whatsoever and whether or not in breach of local
labor laws) and you irrevocably release the Company and its Affiliates from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by agreeing to
this Award Agreement, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim.

21.
Consent To Transfer Personal Data: The Company and your Employer hereby notify
you of the following in relation to your personal data and the collection,
processing, storage, use and transfer, in electronic or other form, of such data
in relation to the grant of the Performance Units and your participation in the
Plan pursuant to applicable personal data protection laws. The collection,
processing, storage, use and transfer, in electronic or other form, of your
personal data is necessary for the Company's administration of the Plan and your
participation in the Plan, and your denial and/or objection to the collection,
processing, storage, use and transfer, in electronic or other form, of personal
data may affect your ability to participate in the Plan. As such, you
voluntarily, explicitly and unambiguously acknowledge, consent and agree (where
required under applicable law) to the collection, use, processing, storage, use
and transfer, in electronic or other form, of personal data as described herein.

The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
email address, date of birth, social security number, passport or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Performance Units or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in your favor for the exclusive purpose of implementing, managing
and administering the Plan (“Personal Data”). The Personal Data may be provided
(or may have been provided initially) by you and then transferred from your
Employer to the Company or collected, where lawful, from third parties, and the
Company and your Employer will process the Personal Data for the exclusive
purpose of implementing, administering and managing your participation in the
Plan. The data processing will take place through electronic and non-electronic
means according to logics and procedures strictly correlated to the purposes for
which the Personal Data is collected and with confidentiality and security
provisions as set forth by applicable laws and regulations in your country of
residence. Data processing operations will be performed minimizing the use of
personal and identification data when such operations are unnecessary for the
processing purposes sought. The Personal Data will be accessible within the
Company's organization only by those persons requiring access for purposes of
the implementation, administration and operation of the Plan and for your
participation in the Plan.
The Company and your Employer will transfer Personal Data as necessary for the
purpose of implementation, administration and management of your participation
in the Plan, and the Company and your Employer may each further transfer
Personal Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, the United States or elsewhere throughout the world
and you understand that the recipients' country may have different data privacy
laws and protections than your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Personal
Data by contacting your local human resources representative. You hereby
authorize (where required under applicable law) the recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Personal
Data, in electronic or other form, for the sole purpose of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Personal Data as may be required for the
administration of the Plan and/or the subsequent holding of Shares on your
behalf to a broker or other third party with whom you may elect to deposit any
Shares acquired pursuant to the Plan. You understand that Personal Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan, including any requisite transfer of such Personal
Data as may be required to a broker or other third party with whom you may elect
to deposit any Shares acquired upon vesting of the Performance Units.
You understand that you may, at any time, view Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data or refuse or withdraw the consents herein,
in any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later





--------------------------------------------------------------------------------





revoke your consent, your employment status or service and career with the
Employer will not be affected; the only consequence of refusing or withdrawing
your consent is that the Company would not be able to grant your Performance
Units or other equity awards or administer or maintain such awards. Therefore,
you understand that refusing or withdrawing your consent may affect your ability
to participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you should contact your local human
resources representative.
Finally, upon request of the Company or the Employer, you agree to provide an
executed data privacy consent (or any other agreements or consents that may be
required by the Company and/or the Employer) that the Company and/or the
Employer may deem necessary to obtain from you for the purpose of administering
your participation in the Plan in compliance with the data privacy laws in your
country, either now or in the future. You understand and agree that you may not
be able to participate in the Plan if you fail to provide any such consent or
agreement requested by the Company and/or your Employer.
22.
Electronic Delivery: The Company may, in its sole discretion, decide to deliver
any documents related to the Performance Units and participation in the Plan (or
future Performance Units that may be granted under the Plan) by electronic
means, or request your consent to participate in the Plan by electronic means.
You hereby consent to receive such documents by electronic delivery and, if
requested, agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

23.
Private Offering: The grant of the Performance Units is not intended to be a
public offering of securities in your country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local law).

24.
Addendum: Notwithstanding any provisions of this Award Agreement to the
contrary, the Performance Units shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different) set forth in the addendum to this Award Agreement (the “Addendum”).
Further, if you transfer your residence and/or employment to another country
reflected in the Addendum to this Award Agreement at the time of transfer, the
special terms and conditions for such country will apply to you to the extent
the Company determines, in its sole discretion, that the application of such
terms and conditions is necessary or advisable in order to comply with local
laws, rules and regulations or to facilitate the operation and administration of
the Performance Units and the Plan (or the Company may establish alternative
terms and conditions as may be necessary or advisable to accommodate your
transfer). In all circumstances, any applicable Addendum shall constitute part
of this Award Agreement.

25.
Additional Terms and Conditions: The Company reserves the right to impose other
requirements on the Performance Units, any Shares acquired pursuant to the
Performance Units and your participation in the Plan to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local laws, rules and regulations or to
facilitate the operation and administration of the Performance Units and the
Plan. Such requirements may include (but are not limited to) requiring you to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.

26.
Severability: The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

27.
Age Discrimination Rules: If you are resident and/or employed in a country that
is a member of the European Union or the European Economic Area, the grant of
the Performance Units and this Award Agreement are intended to comply with the
age discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent that
a court or tribunal of competent jurisdiction determines that any provision of
this Award Agreement, the Addendum or the Plan are invalid or unenforceable, in
whole or in part, under the Age Discrimination Rules, the Company, in its sole
discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

28.
Insider Trading Restrictions / Market Abuse Laws: By participating in the Plan,
you acknowledge that, depending on your or your broker’s country of residence or
where the Shares are listed, you may be subject to insider trading and/or market
abuse laws, which may affect your ability to accept, acquire, sell or otherwise
dispose of Shares, rights to Shares (e.g., Performance Units) or rights linked
to the value of Shares (e.g., phantom awards, futures) during such times as you
are considered to have “inside information” regarding the Company as defined by
the laws or regulations in your country. Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information. Furthermore, you could be prohibited
from (i) disclosing the inside information to any third party (other than on a
“need to know”) and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities. You should keep in mind third parties includes fellow
employees. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company’s insider trading policy. You understand that you personally are
responsible for ensuring compliance with any applicable restrictions and should
consult your personal legal advisor for additional information.

29.
Clawback: If the Company’s financial results are materially restated, you
acknowledge and agree that the Performance Units, any Shares acquired pursuant
thereto and/or any amount received with respect to any sale of such Shares shall
be






--------------------------------------------------------------------------------





treated in accordance with Article 19 of the Plan. For purposes of the foregoing
you expressly and explicitly authorize the Company to issue instructions, on
your behalf, to any brokerage firm and/or third party administrator engaged by
the Company to hold your Shares and other amounts acquired under the Plan to
re-convey, transfer or otherwise return such Shares and/or other amounts to the
Company upon the enforcement of Article 19 of the Plan.
30.
Governing Law: This Award Agreement shall be governed by, and construed in
accordance with, the laws of the State of Michigan without regard to any choice
of law rules thereof which might apply the laws of any other jurisdiction. For
purposes of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by this grant or this Award Agreement, the
parties hereby submit to the exclusive jurisdiction of the State of Michigan and
agree that such litigation shall be conducted only in the courts of Kent County,
Michigan, or the federal courts for the Western District of Michigan, and no
other courts, where this grant is made and/or to be performed.

31.
English Language: If you are resident outside of the United States, you
acknowledge and agree that it is your express intent that this Award Agreement,
the Plan and all other documents, notices and legal proceedings entered into,
given or instituted pursuant to the Performance Units be drawn up in English. If
you have received this Award Agreement, the Plan or any other documents related
to the Performance Units translated into a language other than English, and if
the meaning of the translated version is different than the English version, the
English version will control.

32.
Compliance with Laws: As a condition to the grant of this Award, you agree to
repatriate all payments attributable to the Shares and/or cash acquired under
the Plan (including, but not limited to, dividends, dividend equivalents and any
proceeds derived from the sale of the Shares acquired pursuant to the
Performance Units) if required by and in accordance with local foreign exchange
rules and regulations in your country of residence (and country of employment,
if different). In addition, you also agree to take any and all actions, and
consent to any and all actions taken by the Company, your Employer and the
Company's Affiliates, as may be required to allow the Company, your Employer and
the Company's Affiliates to comply with local laws, rules and regulations in
your country of residence (and country of employment, if different). Finally,
you agree to take any and all actions as may be required to comply with your
personal legal and tax obligations under local laws, rules and regulations in
your country of residence (and country of employment, if different).

33.
Entire Agreement: This Award Agreement, the Plan, the Addendum and the rules and
procedures adopted by the Committee contain all of the provisions applicable to
the Performance Units and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to you. The various
provisions of this Award Agreement, the Addendum, the Plan, and the rules and
procedures adopted by the Committee are severable, and if any provision thereof
is held to be unenforceable by any court of competent jurisdiction, then such
unenforceability shall not affect the enforceability of the remaining provisions
thereof.

If you have any questions regarding this Target Award or this Award Agreement,
or would like a copy of the Plan, please contact John Hagenbush, Director,
Global Compensation, at (616) 246-9532.


Sincerely,

--------------------------------------------------------------------------------





James P. Keane
President and Chief Executive Officer
Steelcase Inc.


Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions by signing
the following representation. Your signed representation must be returned by
<<Deadline>> to:
Steelcase Inc.
Compensation Department (GBC-3C)
PO Box 1967
Grand Rapids, MI 49501-1967


Agreement to Participate and to Personal Data Processing


By signing a copy of this Award Agreement and returning it, I acknowledge that I
have read the Plan, and that I fully understand all of my rights under the Plan,
as well as all of the terms and conditions that may limit my rights under this
Award Agreement and that I agree with the processing and transfer of Personal
Data as specified in this Award Agreement.


Date:        <<Date>>


Signature:





--------------------------------------------------------------------------------





<<First Name>> << Last Name>>
<<SAP ID>>
ADDENDUM TO THE steelcase inc.
Total shareholder return performance unit AGREEMENT
In addition to the terms and conditions set forth in the Award Agreement, the
Award is subject to the following terms and conditions (this “Addendum”). All
defined terms contained in this Addendum shall have the same meaning as set
forth in the Plan or defined hereunder. If you are employed in a country
identified in this Addendum, the additional terms and conditions for such
country shall apply. If you transfer residence and/or employment to a country
identified in this Addendum, the additional terms and conditions for such
country shall apply to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable to comply with local law, rules and regulations or to facilitate the
operation and administration of Performance Units and the Plan (or the Company
may establish alternative terms and conditions as may be necessary or advisable
to accommodate your transfer).
CANADA
1.
Settlement in Shares: Notwithstanding anything to the contrary in the Award
Agreement, this Addendum or the Plan, the Performance Units shall be settled
only in Shares (and shall not be settled in cash).

2.
Consent to Collection / Processing / Transfer of Personal Data. The following
provision shall supplement section 20 of the Award Agreement: You authorize the
Company and the Company's representative to discuss with and obtain all relevant
information from all personnel, professional or non-professional, involved in
the administration of the Plan. You further authorizes the Company, any
Affiliate of the Company, and the Employer, any broker or any stock plan service
provider as may be selected by the Company from time to time to assist with the
Plan, to disclose and discuss your participation in the Plan with their
advisors. You also authorize the Company and the Employer to record such
information and to keep such information in your employment file.

2.
English Language (Quebec): To the extent you reside in the province of Quebec,
the parties to the Award Agreement acknowledge that it is their express wish
that the Award Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Dans la mesure où que
vous résidez dans la province de Québec, les parties à l’entente de financement
reconnaissent que c’est leur volonté expresse que le contrat d’intéressement,
ainsi que tous les documents, avis et procédures judiciaires exécutés, donnés ou
intentés à la suite ou liés directement ou indirectement du présent règlement,
être rédigées en anglais.

FRANCE
English Language: The parties to the Award Agreement acknowledge that it is
their express wish that the Award Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English. Les parties
reconnaissent avoir exigé la rédaction en anglais de la présente convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.
HONG KONG
1.
Lapse of Restrictions: If, for any reason, Shares are issued to you within six
(6) months of the Grant Date, you agree that you will not sell or otherwise
dispose of any such Shares prior to the six (6) month anniversary of the Grant
Date.

2.
IMPORTANT NOTICE - WARNING: The contents of the Award Agreement, this Addendum,
the Plan, and all other materials pertaining to the Performance Units and/or the
Plan have not been reviewed by any regulatory authority in Hong Kong. You are
hereby advised to exercise caution in relation to the offer thereunder. If you
have any doubts about any of the contents of the aforesaid materials, you should
obtain independent professional advice.

3.
Wages: The Performance Units and Shares subject to the Performance Units do not
form part of your wages for the purposes of calculating any statutory or
contractual payments under Hong Kong law.

4.
Nature of the Plan: The Company specifically intends that the Plan will not be
treated as an occupational retirement scheme for purposes of the Occupational
Retirement Schemes Ordinance (“ORSO”). To the extent any court, tribunal or






--------------------------------------------------------------------------------





legal/regulatory body in Hong Kong determines that the Plan constitutes an
occupational retirement scheme for the purposes of ORSO, the grant of the
Performance Units shall be null and void.
* * * *





